Case 2:19-cv-20064-KM-JBC Document 9 Filed 07/02/20 Page 1 of 1 PageID: 103



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 INGRID WARD, individually and on
                                               Civ. No. 19-20064 (KM) (JBC)
 behalf of all others similarly
 situated,
                                                          ORDER
                Plaintiff,

 v.

 I.C. SYSTEM, INC. and JOHN DOES
 1-25,

              Defendants.



      THIS MATTER having come before the Court on the motion to dismiss
(DE 4) the Complaint by Defendant I.C. System; and the plaintiff having filed
an opposition to the motion to dismiss (DE 6); and the Defendant having
submitted a reply (DE 7); and the Court having considered the briefs of the
parties and decided the matter without oral argument; for the reasons stated in
the accompanying Opinion, and good cause appearing therefor;
      IT IS this 2d day of July, 2020
      ORDERED that Defendant’s motion to dismiss (DE 4) is granted. This
dismissal is without prejudice to the filing of a properly supported motion to
amend, pursuant to Fed. R. Civ. P. 15, within 30 days.


                                     /s/ Kevin McNulty
                                     ____________________________________
                                     Kevin McNulty
                                     United States District Judge
